DETAILED ACTION
This action is in response to the request for continuing examination received July 1, 2021. After consideration of applicant's amendments and/or remarks:
Claims 1, 4, 9, 11, and 13-16 are rejected under 35 USC § 102.
Claims 3, 5-8, and 10 are rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bera, U.S. PG-Publication No. 2004/0107224 A1.

Claim 1
	Bera discloses a document editing apparatus comprising a processor configured to receive an operation to bundle a first document and a second document from a first user, wherein the second document is being edited by a second user. Bera discloses "a method for enabling concurrent editing of a document containing a plurality of independent … connected segments by multiple authors by assigning editing rights for each segments to a defined set of segment authors." Bera, ¶ 8. Figure 3 illustrates a document D comprising a plurality of segments SN. Each segment "is saved as a separate file" and "concatenated on-the-fly to create [document] D." Id. at ¶¶ 26-29. Accordingly, segment S1 (i.e. first document) is assigned a segment author (i.e. first user) and segment SN (i.e. second document) is assigned another segment author (i.e. second user). The method receives an operation to concatenate the segments (i.e. bundle the first and second document) on-the-fly to create document D (i.e. third document).
	Bera discloses generate a third document by bundling the first document and the second document when the processor receives the operation, the third document reflecting an editing result entered so far in the second document. Each author uses a "document editor … including means for … viewing document segments in various ways." Id. at ¶ 17; See Also ¶¶ 20-21; 43 ("segment author can view the entire document"). Each author "can view the document according to his/her requirements" (i.e. operation to bundle segments) and the document view is "generated on-the-fly by concatenating appropriate versions of each segment" (i.e. generate a third document). In one embodiment, the document view enables an author "to view, in real-time, those other segments which are being concurrently edited" using a "shadow buffer, which is a real-time replica of the segment's content" (i.e. an editing result entered so far). Id. at ¶ 53.
	Bera discloses reflect an editing result of the second document in the third document when the second user completes editing of the second document. Bera discloses that the default document view comprises "the segment opened for editing" and "the most recent saved version Id. at ¶ 52. The "most recent saved version" of a segment is the version of the segment when a user "completes editing."

Claim 4
	Bera discloses wherein the generating the third document is generating a provisional second document corresponding to the second document, and bundling the provisional second document and the first document. In one embodiment, the document view enables an author "to view, in real-time, those other segments which are being concurrently edited" using a "shadow buffer, which is a real-time replica of the segment's content" (i.e. an editing result entered so far). Bera, at ¶ 53. The shadow buffer is analogous to a "provisional second document" because the shadow buffer comprises a real-time replica of edited segment content (i.e. second document).

Claim 9
	Bera discloses wherein the processor is configured to receive an instruction to reflect the editing result in the provisional second document when the editing of the second document is completed, and the editing results are reflected when the processor receives the information to reflect the editing result in the second provisional document. In one embodiment, the document view enables an author "to view, in real-time, those other segments which are being concurrently edited" using a "shadow buffer, which is a real-time replica of the segment's content" (i.e. an editing result entered so far). Bera, at ¶ 53. The shadow buffer is a "real-time replica of the segment's content;" the replica is a "reflection of results" caused by editing the segment content.

Claim 11
wherein the processor is configured to, when the reflecting the editing result in the third document cannot be performed, present information indicating that the reflecting the editing result cannot be performed to an operator who performs the operation to bundle. Bera discloses that "[i]f … a segment's shadow buffer is not accessible, then the view of that segment will revert to the most recently saved copy of the segment and a warning message will be displayed." Bera, ¶ 53.

Claim 13
	Bera discloses wherein the processor is configured to present information indicating that the editing result has not yet been reflected. Bera discloses that "[i]f … a segment's shadow buffer is not accessible, then the view of that segment will revert to the most recently saved copy of the segment and a warning message will be displayed." Bera, ¶ 53.

Claim 14
	Bera discloses wherein the processor is configured to present information indicating that the operation to bundle the first document and the second document is received. Views of the document are "generated on-the-fly by concatenating appropriate versions of each segment as required by the author." Bera, ¶ 51. The generated document view is "information indicating that the operation to bundle … is received."

Claim 15
	Claim 15 recites a medium storing instructions for performing the steps of the method recited in claim 1. Accordingly, claim 15 is rejected as indicated in the rejection of claim 1.

Claim 16
	Claim 16 recites an apparatus having means to perform the steps of the method recited in claim 1. Accordingly, claim 16 is rejected as indicated in the rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bera, U.S. PG-Publication No. 2004/0107224 A1, in view of Dukhon et al., U.S. PG-Publication No. 2009/0222763 A1.

Claim 3
	Dukhon discloses notify an editor who edits the second document that the second document is bundled when the processor receives the operation to bundle. Dukhon discloses an "out-space user interface for a document editor program," wherein the out-space user interface "includes a display surface for displaying document information and status and for exposing non-authoring features and functionalities." In one embodiment, the out-space user interface may provide "status information about a document being edited in the in-space user interface." Dukhon, ¶¶ 5-6. Exemplary document status information comprises "document security Id. at ¶¶ 29-30. Further, in one embodiment that status pane indicates "whether others are currently editing the present document." Id. at ¶ 59. One of ordinary skill in the art would recognize that the status pane of Dukhon could indicate to a document editor the current status of the document being edited to create a bundle, or of other users capable of editing the document into a bundle. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder document method of Bera to incorporate the status indicator taught by Dukhon. One of ordinary skill in the art would be motivated to integrate the status indicator into Bera, with a reasonable expectation of success, in order to quickly locate non-authoring feature status information in an authoring environment. Dukhon, ¶ 2.

Claim 8
	Dukhon discloses wherein the processor is configured to notify an editor who edits the second document that the second document is bundled when the third document is formed. Dukhon discloses an "out-space user interface for a document editor program," wherein the out-space user interface "includes a display surface for displaying document information and status and for exposing non-authoring features and functionalities." In one embodiment, the out-space user interface may provide "status information about a document being edited in the in-space user interface." Dukhon, ¶¶ 5-6. Exemplary document status information comprises "document security management status . . . information about one or more other users having access to a Id. at ¶¶ 29-30. Further, in one embodiment that status pane indicates "whether others are currently editing the present document." Id. at ¶ 59. One of ordinary skill in the art would recognize that the status pane of Dukhon could indicate to a document editor the current status of the document being edited to create a bundle, or of other users capable of editing the document into a bundle. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concurrent document editing method of Bera to incorporate the status indicator taught by Dukhon. One of ordinary skill in the art would be motivated to integrate the status indicator into Bera, with a reasonable expectation of success, in order to quickly locate non-authoring feature status information in an authoring environment. Dukhon, ¶ 2.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bera, U.S. PG-Publication No. 2004/0107224 A1, in view of Huang et al., U.S. PG-Publication No. 2019/0303545 A1.

Claim 5
	Huang discloses wherein the processor is configured to present information indicating that the second document is being edited to an operator who performs the operation to bundle. Huang discloses "a cloud-based environment . . . configurable to implement event-driven generation of watermarked thumbnails and previews of shared objects." The cloud-based Id. at ¶ 56. Accordingly, the second watermark is information indicating the document is currently being edited.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concurrent document editing method of Bera to incorporate the generation of a second updated version of a currently edited document as taught by Huang. One of ordinary skill in the art would be motivated to integrate the generation of a second updated version of a currently edited document into Tanaka, with a reasonable expectation of success, in order to enable a user to automatically receive edits of a document within a bundle available "at that moment in time," i.e. at the time of requesting a bundle. See Huang, ¶¶ 46; 54.


	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bera, U.S. PG-Publication No. 2004/0107224 A1, in view of Bartek et al., U.S. PG-Publication No. 2013/0339847 A1.

Claim 6
	Bartek discloses wherein the processor is configured to prohibit editing of the provisional second document. Bartek discloses a "method for managing concurrent editing in a collaborative editing environment." Bartek, ¶ 5. The method is implemented using a collaborative feedback program 200 that "applies a temporary lock that suspends the ability of editors to edit content of a section of a document which is concurrently being edited by another editor." Id. at ¶¶ 20-21.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concurrent document editing method of Bera to incorporate the temporary editing lock feature taught by Bartek. One of ordinary skill in the art would be motivated to integrate the temporary locking feature into Bera, with a reasonable expectation of success, in order to save time and resources by preventing redundant and contradictory edits in a collaborative editing environment. See Bartek, ¶¶ 2-3.

Claim 7
	Bartek discloses wherein the processor is configured to present information indicating that the editing of the provisional second document is prohibited when the third document is displayed. In one embodiment, program 200 "highlights the content of the document that is locked to additional editors, so as to warn … that an editor is currently editing a portion of the content of the document." Bartek, ¶ 22.


	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bera, U.S. PG-Publication No. 2004/0107224 A1, in view of Lo et al., U.S. PG-Publication No. 2009/0094242 A1.

Claim 10
	Lo discloses wherein the processor is configured to, when the editing result is reflected in the third document, receive an instruction to delete the second document after the editing, and the processor deletes the second document when the instruction to delete the second document is received. Lo discloses "a method … for collaborative authoring using fine-grained intra-document object locking." Lo, ¶ 7. Lo discloses a collaborative authoring server 202 storing Binary Larger Objects (BLOBs) that "represent[] a document that is associated with a particular type of application." Id. at ¶ 18. Figure 5 illustrates a method of "writing document modifications back to the collaboration server." At 504, "the application opens the BLOB as a temporary document." At 506, "modifications … made during the authoring session are copied to the temporary document." At 508, "the updated temporary document is written back to … the collaboration server." At 510, "the temporary document in the application [is] closed." Id. at ¶¶ 30-35. Closing the temporary document is analogous to deleting the document (because it is temporary).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collaborative editing method of Bera to incorporate the temporary document editing feature taught by Lo. One of ordinary skill in the 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Bera, U.S. PG-Publication No. 2004/0107224 A1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        August 28, 2021